 

Case 1:19-cv-05779-GBD Document 63 Filed 08/25/21 Page 1 of 14

 

   

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ohn RON SRD 7 COINS DOE ACR RSET TSE:

THE NEW YORK TIMES COMPANY and

 

PORN CORN OIE EER SNES eeiitne

 

ASA:

aS oKE Sry
ae! a B (Re. we

CAROL ROSENBERG, : | Dat mt AUG 95.200

Plaintiffs,

-against- : MEMORANDUM DECISION
AND ORDER

 

DEPARTMENT OF DEFENSE,

19 Civ. 5779 (GBD)
Defendant.

GEORGE B. DANIELS, District Judge:

Plaintiffs The New York Times Company and New York Times reporter Carol Rosenberg
bring this action under the Freedom of Information Act (“FOIA”) against the United States
Department of Defense (the “Government” or “Defendant’’) seeking the disclosure of “the
command and investigation report,” which details the government’s reasons for reprimanding and
relieving Rear Admiral John Ring from his post as Commander of Joint Task Force Guantanamo
Bay. The parties have cross-moved for summary judgment. Plaintiffs’ motion is DENIED.
Defendant’s motion for summary judgment is GRANTED.

I. FACTUAL BACKGROUND!

This Freedom of Information Act case involves just one responsive record, the command
investigation report of Rear Admiral John C. Ring (the “Ring Report”).

In April 2018, Rear Admiral Ring assumed command of Joint Task Force Guantanamo

Bay (“JTF-GTMO”). (Pls.” Opp’n and Cross-Mot. for Summ. J., (“Pls.’s Opp’n”), ECF No. 46 at

 

' In keeping with the standard practice in FOIA cases in this Circuit, the parties did not submit Rule 56.1
statements. See New York Times Co. v. U.S. Dep’t of Justice, 872 F. Supp. 2d 309, 314 (S.D.N.Y. 2012).
Therefore, the facts laid out here are drawn from the parties’ submissions, including affidavits and exhibits.

1
 

Case 1:19-cv-05779-GBD Document 63 Filed 08/25/21 Page 2 of 14

2.) Approximately one year later, Rear Admiral Ring was relieved of his command. (/d. at 3.)
On May 1, 2019, Plaintiffs, who had previously reported on United States Southern Command and
JTF-GTMO, submitted a FOIA request seeking “a copy of the command investigation report of
Rear Adm. John C. Ring.” (See Compl., ECF No. 1, § 9; Answer, ECF No. 11, 49.) The Ring
Report is the written record of an “investigation into various allegations of misconduct committed
by Rear Admiral John C. Ring, Commander JTF-GTMO,” which was conducted by United States
Southern Command. (Declaration of Michael Droz dated October 21, 2020 (“Droz Decl.”), ECF
No. 42, 4 6.) The Ring Report compiles statements and evidence from witnesses with knowledge
of Rear Admiral Ring’s potential misconduct. The investigating officer (whose factual findings,
opinions, and recommendations are included in the Ring Report) was Rear Admiral Sean S. Buck.
(Droz Decl. © 11.) The final decisionmaker (who made the final determinations on the
investigation) was Admiral Craig S. Faller, Commander United States Southern Command. (/d.)
The Ring Report concluded, among other things, that Rear Admiral Ring “prioritized mission
accomplishment at the inadvertent expense of protecting national security information during his
command of JTF-GTMO.” (Ring Report, ECF Nos. 40-1, 40-2 at SC 005.) Thus, the Ring Report
recommends that Rear Admiral Ring be relieved of his command. (/d. at 109-110.)

On September 13, 2019, the Department of Defense produced a redacted copy of the Ring
Report to Plaintiffs. (Declaration of Anthony J. Sun dated October 20, 2020 (“Sun Decl.”), ECF
No. 40, § 3.) After discussion between the parties, the Department of Defense re-processed the
Ring Report and removed some redactions that had been previously applied. Jd. The Department
of Defense has redacted information in the Ring Report pursuant to FOIA Exemptions 1, 3, 5, 6,
and 7. There is no dispute between the parties that the Government has performed an adequate

search of its records; however, Plaintiffs do contend that the Government has failed to provide

 
 

Case 1:19-cv-05779-GBD Document 63 Filed 08/25/21 Page 3 of 14

adequate justification for the remaining redactions in the Ring Report. Plaintiffs ask this Court to
undertake a full in camera review of the Ring report or order the Government to provide additional
public details to support their redactions. (Pls.’ Opp’n at 2.)
Il. LEGAL STANDARD
A. The Freedom of Information Act and Summary Judgment

FOIA requires “broad disclosure of Government records.” CIA v, Sims, 471 U.S. 159, 166
(1985). When requested, the Government must disclose any document that does not fall within
one of FOIA’s nine exemptions. See Dep’t of Interior v. Klamath Water Users Protective Ass’n,
532 U.S. 1, 7 (2001). “An agency withholding documents responsive to a FOIA request bears the
burden of proving the applicability of claimed exemptions.” ACLU vy. Dep’t of Justice, 681 F.3d
61, 69 (2d Cir.2012). “Affidavits or declarations ... giving reasonably detailed explanations why
any withheld documents fall within an exemption are sufficient to sustain the agency’s burden.” /d.
at 69 (quoting Carney v. U.S. Dep't of Justice, 19 F.3d 807, 812 (2d Cir. 1994)). “In the national
security context, ... [a court] must accord substantial weight to an agency's affidavit concerning
the details of the classified status of the disputed record.” ACLU, 681 F.3d at 69 (quoting Wolf v.
CIA, 473 F.3d 370, 374 (D.C. Cir. 2007)) (emphasis in original).

“FOIA cases are generally and most appropriately resolved on motions for summary
judgment.” Families for Freedom y. U.S. Customs & Border Prot., 797 F. Supp. 2d 375, 385
(S.D.N.Y. 2011). Summary judgment is granted “if the movant shows that there is no genuine
dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.
Civ. P. 56(a); see also Anderson y. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986).

A district court considering a FOIA claim “may grant summary judgment in favor of an

agency ‘on the basis of agency affidavits if they contain reasonable specificity of detail rather than

 
Case 1:19-cv-05779-GBD Document 63 Filed 08/25/21 Page 4 of 14

merely conclusory statements, and if they are not called into question by contradictory evidence
in the record or by evidence of agency bad faith.” Grand Cent. P’ship, Inc. v. Cuomo, 166 F.3d
473, 478 (2d Cir. 1999) (quoting Gallant v. NERB, 26 F.3d 168, 171 (D.C. Cir. 1994)); see
also Garcia y. U.S. Dep’t of Justice, Office of Info. & Privacy, 181 F.Supp.2d 356, 366 (S.D.N.Y.
2002) (“If the agency’s submissions are facially adequate, summary judgment is warranted unless
the plaintiff can make a showing of bad faith on the part of the agency or present evidence that the
exemptions claimed by the agency should not apply.”). Thus, “if the agency’s submissions are
adequate on their face... the district court may forgo discovery and award summary judgment on
the basis of affidavits.” Carney v. U.S. Dep't of Justice, 19 F.3d 807, 812 (2d Cir. 1994) (internal
quotations omitted). On the other hand, “[s]ummary judgment in favor of the FOIA plaintiff is
appropriate when an agency seeks to protect material which, even on the agency’s version of the
facts, falls outside the proffered exemption.” Nat. Res. Def. Council, Inc. v. U.S. Dep’t of Interior,
36 F.Supp.3d 384, 398 (S.D.N.Y. 2014) (quoting N.Y. Times Co. v. U.S. Dep't of Def., 499
F.Supp.2d 501, 509 (S.D.N.Y. 2007)).

WW. THE DEPARTMENT OF DEFENSE PROPERLY WITHHELD CLASSIFIED
PORTIONS OF THE RING REPORT

The Government invokes five FOIA exemptions that are challenged by the Plaintiffs: (1)
FOIA Exemption 1, which covers records that are “specifically authorized under criteria
established by an Executive order to be kept secret in the interest of national defense or foreign
policy” if the records “are in fact properly classified” as such, 5 U.S.C. § 552(b)(1); (ii) FOIA
Exemption 3, which covers material “specifically exempted disclosure by statute,” id. § 552(b)(3);
(111) FOJA Exemption 5, covering “inter-agency or intra-agency memorandums or letter which
would not be available by law to a party . . . in litigation with the agency,” id. § 552(b)(5); (iv)

FOIA Exemption 6, covering the disclosure of personnel, medical, or similar files, “the disclosure

 

 

 
Case 1:19-cv-05779-GBD Document 63 Filed 08/25/21 Page 5 of 14

of which would constitute a clearly unwarranted invasion of personal privacy,” id. § 552(b)(6);
and (v) FOIA Exemption 7, covering “records or information compiled for law enforcement
purposes,” id. § 552 (b)(7).

A. FOIA Exemption 1

FOIA Exemption | shields from disclosure documents that are “(A) specifically authorized
under criteria established by an Executive order to be kept secret in the interest of national defense
or foreign policy and (B) are in fact properly classified pursuant to such Executive order.” 5 U.S.C.
§ 552(b)(1). Under Executive Order 13,526, information may be categorized as “classified” if (1)
“an original classification authority is classifying the information”; (ii) “the information is owned
by, produced by or for, or is under the control of the United States Government”; (ili) “the
information falls within one or more of” eight categories enumerated in section 1.4 of the
Executive Order, including “intelligence sources or methods”; and (iv) “the original classification
authority determines that the unauthorized disclosure of the information reasonably could be
expected to result in damage to the national security, which includes defense against transnational
terrorism, and the original classification authority is able to identify or describe the damage.” 75
Fed. Reg. 707 (Dec. 29, 2009).

The Government invoked Exemption 1 in redacting certain portions of the Ring Report and
avers that the withheld information falls into sections 1.4(a) and (c) of the Executive Order. (Droz
Decl. § 5.) Section 1.4(a) covers military plans, weapons systems, or operations. 75 Fed. Reg.
707. Section 1.4(c) relates to intelligence activities (including covert action), intelligence sources
or methods, or cryptology. /d. The Plaintiffs challenge the Government’s redactions and argue
that the exemption has been “over-applied.” (Pls.” Opp’n at 6-12.) For example, Plaintiffs claim

that the Government is applying Exemption | to withhold information about a “drug deal”

 
Case 1:19-cv-05779-GBD Document 63 Filed 08/25/21 Page 6 of 14

mentioned in the Ring Report and that such a deal has “no apparent connection to ‘military plans,
weapons systems, or operations.’” (/d. at 7.)

While Plaintiffs” argument is facially intriguing, the Government’s explanations, provided
in both public and classified declarations, are reasonably “detailed and specific” and support the
determination that the information has been properly withheld. ACLU v. U.S. Dep’t of Justice,
265 F. Supp. 2d 20, 27 (D.D.C. 2003). The Droz Declaration explains that the redacted
information pertains to “certain aspects of detention operations (namely physical security) at
Guantanamo Bay” and information related to “intelligence personnel and methods.” (Droz. Decl.
“ 7.) Mr. Droz further explains that “the public disclosure of [the redacted] information could
harm national security by enabling transnational terrorists to circumvent security and/or
intelligence methods employed in detention camps.” (/d.) Specifically, revelation of the redacted
material would show “vulnerabilities that bad actors could exploit, including the detainees at
Guantanamo Bay, that would undermine the very nature of those operations.” (/d.) Moreover, the
Supplemental Droz Declaration explains that the “drug deal” referred to in the Ring Report is a
military slag term connoting “the acquisition of materiel in a roundabout or unofficial manner,”
rather than a reference to illegal or illicit activity by a servicemember. (Supplemental Droz
Declaration dated November 30, 2020 (“Supp. Droz Decl.”), 93.) Thus, this phrase is related to
“military plans, weapons systems, or operations” within the meaning of Section 1.4(a) of the
Executive Order.

After considering the public Droz declarations and reviewing the classified submissions in
camera, this Court finds that Exemption | applies to the withheld information. While still
exercising its independent judgment, this Court recognizes that the ““executive branch departments

responsible for national security and national defense have unique insights and special expertise

 

 

 
Case 1:19-cv-05779-GBD Document 63 Filed 08/25/21 Page 7 of 14

concerning the kind of disclosures that may be harmful.” ACLU, 265 F. Supp. 2d at 27; see also
ACLU vy. Dep't of Justice, 681 F.3d 61, 70 (2d Cir. 2012)(*[W]e have consistently deferred to
executive affidavits predicting harm to the national security, and have found it unwise to undertake
searching judicial review.”)(quoting Crr. for Nat’l Sec. Studies v. U.S. Dep’t of Justice, 331 F.3d
918, 927 (D.C. Cir. 2003).) Therefore, the Court credits the Government’s predictions about the
potential national security implications of releasing additional information to the public. Jd.

Accordingly, the redacted information in the Ring Report is exempt from disclosure under
Exemption 1.

B. FOTA Exemption 3

Under Exemption 3. an agency may withhold material in response to a FOIA request if the
material is “specifically exempted from disclosure by fa} statute” that either (i) “requires that the
matters be withheld from the public in such a manner as to leave no discretion on the issue,” or (ii)
“establishes particular criteria for withholding or refers to particular types of matters to be
withheld.” 5 U.S.C. § 552(b)(3). In order for Exemption 3 to apply an agency must show that (1)
“the statute invoked qualifies as an {E]xeption 3 withholding statute,” and (ii) “the materials
withheld fall within that statute’s scope.” A. Michael's Piano, Inc. v. FTC, 18 F.3d 138, 143 (2d
Cir. 1994). In evaluating whether Exemption 3 applies, a court should “not closely scrutinize the
contents of the withheld document; instead, [it should] determine only whether there is a relevant
statute and whether the document falls within that statute.” ACLU v. F.B.I., 2015 WL 1566775, at
*3 (S.D.N.Y. Mar. 31, 2015).

Here, the Government invokes 10 U.S.C. § 130b as the applicable qualifying statute. (Droz
Decl. § 9.) In relevant part, that statute authorizes the Secretary of Defense to, infer alia, withhold

“from disclosure to the public personally identifying information regarding . . . any member of the

 

 

 
Case 1:19-cv-05779-GBD Document 63 Filed 08/25/21 Page 8 of 14

armed forces assigned to an overseas unit.” 10 U.S.C. § 130b(a)(1). Personally identifying
information is defined by the statute as “the person’s name, rank, duty address, and official title
and information regarding the person’s pay.” 10 U.S.C. § 130b(c)(1). And the term “overseas
unit” 1s defined as “a unit that is located outside the United States and its territories.” /d.
§130b(c)(3). There is no dispute that 10 U.S.C. § 130b qualifies as a withholding statute under
Exemption 3. Connell v. United States S. Command, 2020 WL 6287467, at *3 (D.D.C. Oct. 27,
2020).

Plaintiffs argue that the Government appears to have withheld information under
Exemption 3 “beyond the relevant statutory authorization.” (Pls.” Opp’n at 12.) For example:

e ~“} believe there is a high likelihood I will be retaliated against for this statement in
light of the [redacted] way I have been treated.” (Ring Report at SC 016.)

e ‘When [redacted] came back to the [redacted] I told him about the call” Ud. at SC
034.)

e “have been in the government and military for [redacted] years... 1am a reservist
and was mobilized on [redacted] for a one year mobilization.” (/d. at SC 062.)

Plaintiffs contend that the placement of these redactions indicates that information outside of those
enumerated in 10 U.S.C § 130b is being withheld. Plaintiffs also argue that the redactions made
to pages SC 105-107 of the Ring Report are overly broad. (Pls.’ Opp’n 13.)

Mr. Droz attests that Plaintiffs’ concerns about the redactions on pages SC 016 and 034 are
misplaced because “the only material withheld in those instances pursuant to Exemption 3 were
names and initials.” (Supp. Droz Decl. § 7.) As to the redactions identified on page SC 062, Mr.
Droz states that the redacted information pertains to an “individual’s years of service and
mobilization date.” (/d. © 8.) While years of service and mobilization date are not specifically
enumerated in 10 U.S.C. §130b, Defendants argue that the release of this information could

facilitate the identification of a member of an overseas unit. (/d.) Length of service and

 

 

 
Case 1:19-cv-05779-GBD Document 63 Filed 08/25/21 Page 9 of 14

mobilization dates are particularly revelatory information, and it is not hard to fathom that an
interested individual could use such information in conjunction with other public information to
identify a particular servicemember. ”

As to Plaintiffs’ concerns regarding the over redaction of pages SC 105-107, the
Supplemental Droz Declaration makes clear that those pages were withheld in their entirety
because they “consist of a legal memorandum that discusses classified information and refers to
specific personnel.” (Supp. Droz Decl. § 9.) Additionally, while Plaintiffs contend that those
pages “are entirely redacted under Exemption 3” it is clear from the face of the document that the
Government is also applying Exemptions 1, 5, 6, and 7 to those portions of the Ring Report. In
short, Plaintiffs have provided no reason to doubt the detailed and specific statements provided in
the Droz declarations. Indeed, “[t]he [Government] has stated as much detail publicly in this case

as it reasonably could without revealing sensitive information, and presented further specifics in

 

* Even if the redactions on pages SC 016, 034, 062, and 105-107 are not appropriate under Exemption 3,
the redactions were also made pursuant to Exemption 6, which allows for the withholding of personal
information related to personnel, medical, or similar files. Wood v. F.B.L., 432 F.3d 78, 82 (2d Cir. 2005).
Exemption 6 “protect[s] individuals from injury and embarrassment that can result from the unnecessary
disclosure of personal information.” U.S. Dep’t of State v. Washington Post Co., 456 U.S. 595, 599 (1982).
A court must balance the public need for the information at issue against an individual’s privacy interest.
Wood, 432 F.3d at 86. Here, the interest in protecting personal information (service length and mobilization
dates) outweighs any public interest present in this case. Indeed, Plaintiffs failed to explain, both in their
briefing and at oral argument, how the information that they seek to have revealed in any way informs them
about the reasons Admiral Ring was relieved of his command. See U.S. Dep't of Defense v. Fed. Labor
Relations Auth., 510 U.S. 487, 495 (1994) (stating that the only relevant public interest in disclosure is the
extent to which the “core purpose of FOIA” is served, which is the “public understanding of the operations
or activities of the government.”)emphasis in original), For substantially the same reasons the
Government’s redactions are also appropriate under Exemption 7(C), which protects from disclosure
“records or information compiled for law enforcement purposes . . . to the extent that production ... could
reasonably be expected to constitute and unwarranted invasion of personal privacy.” 5 U.S.C. §
552(b)(7)(C).

 

 

 
Case 1:19-cv-05779-GBD Document 63 Filed 08/25/21 Page 10 of 14

camera. This is the proper way to satisfy FOIA Exemption 3.” Hayden v. NSA, 608 F.2d 1381,
1390-91 (D.C. Cir. 1979),

Accordingly, the responsive records are exempt from disclosure under Exemption 3.

C. FOIA Exemption 5

FOIA Exemption 5 exempts from disclosure “inter-agency or intra-agency memorandums
or letters which would not be available by law to a party other than an agency in litigation with the
agency....” 5 U.S.C. § 552(b)(5). “Courts have interpreted Exemption 5 to encompass traditional
common-law privileges against disclosure, including the work-product doctrine and .. .
deliberative process and attorney-client privileges.” Nat'l Council of La Raza vy. Dep't of Justice,
411 F.3d 350, 356 (2d Cir. 2005). The Government has redacted nine pages of the Ring Report,
in part or in whole, pursuant to Exemption 5 and asserts that the redacted material is protected by
the deliberative process privilege or attorney-client privilege. (Def.’s Mot. for Summ. J. (“Def.’s
Mot.”), ECF No. 39, at 10.) Plaintiffs challenge the Government’s use of the deliberative process
privilege and argue that the Government has failed to demonstrate a foreseeable harm that would
follow from disclosure. (Pls.’ Opp’n at 14.)

The deliberative process privilege protects documents that are: “(1)
predecisional, i.e., prepared in order to assist an agency decisionmaker in arriving at his decision,
and (2) deliberative, ie., actually related to the process by which policies are formulated.” La
Raza, 411 F.3d at 356 (quoting Grand Cent. P’ship, 166 F.3d at 482) (internal quotation marks
omitted). Thus, “recommendations, draft documents, proposals, suggestions, and other subjective
documents which reflect the personal opinions of the writer rather than the policy of the agency”

fall under the deliberative process privilege. Grand Cent. P’ship, 166 F.3d at 482.

10

 
Case 1:19-cv-05779-GBD Document 63 Filed 08/25/21 Page 11 of 14

“To find that a document is predecisional, [a] court must be able ‘to pinpoint an agency
decision or policy to which the document contributed,’ or was intended to contribute.” Heartland
All. for Human Needs & Human Rights v. U.S. Dep't of Homeland Sec., 291 F.Supp.3d 69, 79
(D.D.C. 2018) (quoting Senate of the Commonwealth of Puerto Rico v. DOJ, 823 F.2d 574, 585
(D.C. Cir. 1987) ). Additionally, under the 2016 FOIA Amendments, “‘[a]n agency shall withhold
information under this section only if the agency reasonably foresees that disclosure would harm
an interest protected by an exemption described in subsection (b).” 5 U.S.C. § 552(a)(8)(A)Q).
Thus, “[t]o satisfy the ‘foreseeable harm’ standard, an agency “must explain how a particular
Exemption 5 withholding would harm the agency’s deliberative process.” Nat. Res. Def’ Council
vy. U.S. Env't Prot. Agency, 2019 WL 3338266, at *1 (S.D.N.Y. July 25, 2019) (Furman,
J.)(quoting Rosenberg v. U.S. Dep't of Def, 342 F. Supp. 3d 62, 72, 78 (D.D.C. 2018).

The Supplemental Droz Declaration establishes that the information withheld was
predecisional. Plaintiffs argue that the Government is withholding findings of fact that have been
expressly endorsed by Admiral Faller, a final decisionmaker, thereby making these facts part of a
final decision and subject to release. (Pls. Opp’n at 14-15.) But the Supplemental Droz
Declaration makes clear that the information redacted in the findings of fact 1s deliberative. (Supp.
Droz Decl. 912.) The redaction in finding of fact 1 “describes the decision-making process
regarding the handling of certain classified materials,’ which is the very subject of the
investigation into Admiral Ring’s conduct. Ud.) Similarly, the redactions in finding of fact 2
reflect an individual’s subjective belief about the decision-making process. (/d.) Accordingly, the
Court is able to “pinpoint [the] agency decision or policy to which the document contributed.”

Heartland All. for Human Needs & Human Rights, 291 F.Supp.3d at 79.7

 

* This analysis is equally applicable to Plaintiffs’ arguments regarding the redacted recommendations on
pages SC 109-110 of the Ring Report. Recommendation 1 was modified by Admiral Faller to read that

11

 

 
Case 1:19-cv-05779-GBD Document 63 Filed 08/25/21 Page 12 of 14

Likewise, the Court credits the Government’s explanation that disclosure of this material
would cause foreseeable harm to the Department of Defense’s deliberative process. While
Plaintiffs are correct that the Government must provide more than “boiler plate” statements that
the effect of disclosure would have a chilling effect on the agency’s decision-making process, the
Government has met that burden here. Nat. Res. Def’ Council, 2019 WL 3338266, at *1. The
Supplemental Droz Declaration elucidates the potential harms disclosure could cause including,
(1) witnesses being less likely to report and cooperate in investigations, (ii) the Government being
hindered in its efforts to protect classified information if security concerns are not raised, (iii) the
quality and integrity of investigations being compromised if witnesses, subjects, and investigators
feel they cannot be fully candid, and perhaps most persuasive, (iv) foreign adversaries could
potentially gain insight into the military’s investigative process and gain information about
military officers. (Supp. Droz Decl. (10-11).

Accordingly, the redacted information in the Ring Report is exempt from disclosure under
Exemption 5.

D. FOIA Exemption 7(E)

FOIA Exemption 7(E) protects from disclosure “records or information compiled for law
enforcement purposes, but only to the extent that production of such law enforcement records or
information ... would disclose techniques and procedures for law enforcement investigations or

prosecutions, or would disclose guidelines for law enforcement investigations or prosecutions if

 

“! Admiral] Ring was relieved for loss of confidence on 29 April 2019.” (Ring Report at SC 110.) This
modification to recommendation | was not simply an addendum, rather the original non-final
recommendation was reworded and then properly released to reflect the final decision of Admiral Faller.
Similarly, Admiral Faller concluded that recommendation 5 was “outside the purview of SOUTHCOM”
and referred to another military component. (Supp. Droz Decl. 9§ 13-14.) Thus, these recommendations
are non-final and are properly withheld under Exemption 5 as part of the Government’s deliberative
process.

12

 

 
Case 1:19-cv-05779-GBD Document 63 Filed 08/25/21 Page 13 of 14

such disclosure could reasonably be expected to risk circumvention of the law.” 5 U.S.C. §
552(b)(7)(E). The parties do not dispute that the Ring Report is a record compiled for law
enforcement purposes.

The Second Circuit has interpreted Exemption 7(E) to cover two categories of information:
(1) “techniques and procedures for law enforcement investigations” and (ii) “guidelines” for law
enforcement investigations, or how the agency allocates resources in planning future policy or
conduct. See Allard K. Lowenstein Int'l Human Rights Project v. Dep't of Homeland Sec., 626
F.3d 678, 682 (2d Cir. 2010). “Discussion of law enforcement techniques and procedures is
categorically exempt from FOIA disclosure, ‘without need for demonstration of harm.’” /raqi
Refugee Assistance Project v. Dep't of Homeland Sec., 2017 WL 1155898, at *5 (S.D.N.Y. Mar.
27, 2017) (quoting Allard K. Lowenstein, 626 F.3d at 681).

The Government has invoked Exemption 7(E) to withhold “certain aspects of the physical
security of the detention camps at Guantanamo Bay and certain information security processes at
JTF-GTMO.” (Supp. Droz Decl. { 24.) The Government contends that the “release of this
information would both enable circumvention of physical security measures at Guantanamo and
consequentially result in the disclosure of classified information related to detention operations in
a manner that would harm national security.” Ud.) This information falls squarely within the
purpose of Exemption 7(E). “Exemption 7(E) sets a relatively low bar for the agency to justify
withholding” that the Supplemental Droz Declaration and classified declarations submitted for in
camera review have sufficiently cleared. Blackwell v. F.B.L, 646 F.3d 37, 42 (D.C. Cir. 2011);
see also Mayer Brown LLP v. IRS, 562 F.3d 1190, 1194 (D.C. Cir. 2009) (“Rather than requiring
a highly specific burden of showing how the law will be circumvented, exemption 7(E) only

requires that the [IRS demonstrate logically how the release of the requested information might

13

 

 
Case 1:19-cv-05779-GBD Document 63 Filed 08/25/21 Page 14 of 14

create a risk of circumvention of the law.”)(internal quotation marks and alterations omitted.)
Thus, the Government has properly applied Exemption 7(E) to the Ring Report.

Because the Government has provided declarations that “contain reasonable specificity of
detail,” it is unnecessary for this Court to conduct a full in camera review of the Ring Report.
Grand Cent. P’ship, 166 F.3d at 478; see also Knight First Amend. Inst. at Columbia Univ. v. U.S.
Dep't of Homeland Sec., 407 F. Supp. 3d 311, 333 (S.D.N.Y. 2019)(“Courts should only conduct in
camera review of undisclosed records as a last resort.”’)

IV. CONCLUSION

Defendant’s motion for summary judgment dismissing Plaintiffs’ claims, (ECF No. 39), is

GRANTED. Plaintiffs’ cross-motion for summary judgment, (ECF No.46), is DENIED. The

Clerk of Court is directed to close the motions and the case accordingly.

Dated: New York, New York
August 25, 2021
SO ORDERED.

Pras B Doireo
ORGY B. DANIELS
ited States District Judge

14

 
